 


114 HRES 806 EH: Expressing condolences for the killing of the British Member of Parliament (MP) Jo Cox.
U.S. House of Representatives
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
114th CONGRESS
2d Session
H. RES. 806
In the House of Representatives, U. S.,

July 6, 2016

RESOLUTION
Expressing condolences for the killing of the British Member of Parliament (MP) Jo Cox.
 
 
Whereas, on June 16, 2016, British Member of Parliament Helen Joanne “Jo” Cox while traveling to meet with constituents in Birstall was attacked and sustained fatal injuries in an abhorrent act of terrorism;  Whereas as a result of these injuries Cox passed away at the age of 41; 
Whereas Cox was a faithful servant who dedicated her life to helping those in need through a lifetime of advocacy and work for humanitarian causes;  Whereas Cox was a faithful public servant who dedicated her life to serving the British people and expanded protections for some of the world’s most vulnerable populations, especially refugees; 
Whereas she was the first in her family to graduate from a university, Pembroke College at Cambridge, where she received a degree in social and political studies;  Whereas Cox had just been elected in May 2015 for her first term as a Member of the Parliament for Bateley & Spen; 
Whereas when Cox was elected to Parliament she said that she had achieved her dream;  Whereas at the time of her death, Cox was about to meet with her constituents; 
Whereas President Barack Obama described Cox as “an effective public servant for her beloved Yorkshire” and made clear that “countless women, children and refugees around the world live with more dignity and home because they knew Jo Cox and were touched by her work on their behalf”;  Whereas British Prime Minister David Cameron described Cox as “a voice of compassion, whose irrepressible spirit and boundless energy lit up the lives of all who knew her and saved the lives of many she never, ever met”; 
Whereas Cox was nominated as a Young Global Leader by the Davos World Economic Forum in 2009;  Whereas Cox described herself as a mum, proud Yorkshire lass, boat dweller, mountain climber and former aid worker; 
Whereas Cox truly sought to improve her community through public service;  Whereas the British Parliament was recalled to pay tribute to Cox and flags were flown at half-staff over the Prime Minister’s residence, Number 10 Downing Street; 
Whereas the loss of innocent lives due to political violence in the United Kingdom is a threat to the United States and democratic governments across the world; and  Whereas Cox leaves behind her husband, Brendan, and two children, Cuillin and Leijla: Now, therefore, be it 
 
That the House of Representatives— (1)condemns in the strongest terms the killing of Member of Parliament Jo Cox on June 16, 2016; 
(2)condemns in the strongest terms acts of terrorism;  (3)expresses its deepest sympathies to the Cox family for their loss; and 
(4)stands with the British Parliament and the British people during this profound moment of sadness.   Karen L. Haas,Clerk. 